 



EXHIBIT 10.09
THE HARTFORD 1995 INCENTIVE STOCK PLAN
(as amended effective December 30, 2005)
1. PURPOSE
     The purpose of The Hartford 1995 Incentive Stock Plan is to motivate and
reward superior performance on the part of Key Employees of The Hartford
Financial Services Group, Inc. and its subsidiaries (“The Hartford”) and to
thereby attract and retain Key Employees of superior ability. In addition, the
Plan is intended to further opportunities for stock ownership by such Key
Employees and Directors (as defined below) in order to increase their
proprietary interest in The Hartford and, as a result, their interest in the
success of the Company. Awards will be made, in the discretion of the Committee,
to Key Employees (including officers and directors who are also Key Employees)
whose responsibilities and decisions directly affect the performance of any
Participating Company and its subsidiaries, and also to Directors. Such
incentive awards may consist of stock options and stock appreciation rights
payable in stock or cash for Key Employees or Directors, and performance shares,
restricted stock or any combination of the foregoing for Key Employees, as the
Committee may determine.
2. DEFINITIONS
     When used herein, the following terms shall have the following meanings:
     “Act” means the Securities Exchange Act of 1934, as amended.
     “Annual Limit” means the maximum number of shares of Stock for which Awards
may be granted under the Plan in each Plan Year as provided in Section 3 of the
Plan.
     “Award” means an award granted to any Key Employee or Director in
accordance with the provisions of the Plan in the form of Options, Rights,
Performance Shares or Restricted Stock, or any combination of the foregoing, as
applicable.
     “Award Agreement” means the written agreement evidencing each Award granted
under the Plan.
     “Beneficial Owner” means any Person who, directly or indirectly, has the
right to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (i) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (A) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and

 



--------------------------------------------------------------------------------



 



regulations thereunder, or (B) made in connection with, or to otherwise
participate in, a proxy or consent solicitation made, or to be made, pursuant
to, and in accordance with, the applicable provisions of the Act and the
applicable rules and regulations thereunder, in either case described in clause
(A) or (B) above, whether or not such agreement, arrangement or understanding is
also then reportable by such Person on Schedule 13D under the Act (or any
comparable or successor report); and (ii) a Person engaged in business as an
underwriter of securities shall not be deemed to be the Beneficial Owner of any
security acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.
     “Beneficiary” means the beneficiary or beneficiaries designated pursuant to
Section 10 to receive the amount, if any, payable under the Plan upon the death
of an Award Recipient.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means the occurrence of an event defined in Section 9
of the Plan.
     “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. (All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.)
     “Committee” means the Compensation and Personnel Committee of the Board or
such other committee as may be designated by the Board to administer the Plan.
     “Company” means The Hartford and its successors and assigns.
     “Director” means a member of the Board of The Hartford Financial Services
Group, Inc. who is not an employee of any Participating Company.
     “Eligible Employee” means an Employee employed by a Participating Company;
provided, however, that except as the Board of Directors or the Committee,
pursuant to authority delegated by the Board of Directors, may otherwise provide
on a basis uniformly applicable to all persons similarly situated, “Eligible
Employee” shall not include any “Ineligible Person,” which includes: (i) a
person who (A) holds a position with the Company’s “HARTEMP” Program, (B) is
hired to work for a Participating Company through a temporary employment agency,
or (C) is hired to a position with a Participating Company with notice on his or
her date of hire that the position will terminate on a certain date; (ii) a
person who is a leased employee (within the meaning of Code Section 414(n)(2))
of a Participating Company or is otherwise employed by or through a temporary
help firm, technical help firm, staffing firm, employee leasing firm, or
professional employer organization, regardless of whether such person is an
Employee of a Participating Company, and (iii) a person who performs services
for a Participating Company as an independent contractor or under any other
non-employee classification, or who is classified by a Participating Company as,
or determined by a Participating

2



--------------------------------------------------------------------------------



 



Company to be, an independent contractor, regardless of whether such person is
characterized or ultimately determined by the Internal Revenue Service or any
other Federal, State or local governmental authority or regulatory body to be an
employee of a Participating Company or its affiliates for income or wage tax
purposes or for any other purpose.
     Notwithstanding any provision in the Plan to the contrary, if any person is
an Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the
Committee, and if so designated, the participation of such person in the Plan
shall be prospective only.
     “Employee” means any person regularly employed by a Participating Company,
but shall not include any person who performs services for a Participating
Company as an independent contractor or under any other non-employee
classification, or who is classified by a Participating Company as, or
determined by a Participating Company to be, an independent contractor.
     “Fair Market Value”, unless otherwise indicated in the provisions of this
Plan, means, as of any date, the composite closing price for one share of Stock
on the New York Stock Exchange or, if no sales of Stock have taken place on such
date, the composite closing price on the most recent date on which selling
prices were quoted, the determination to be made in the discretion of the
Committee.
     “Incentive Stock Option” means a stock option qualified under Section 422
of the Code.
     “Key Employee” means an Employee (including any officer or director who is
also an Employee) of any Participating Company who is an Eligible Employee and
whose responsibilities and decisions, in the judgment of the Committee, directly
affect the performance of the Company and its subsidiaries.
     “Option” means an option awarded under Section 5 of the Plan to purchase
Stock of the Company, which option may be an Incentive Stock Option or a
non-qualified stock option.
     “Participating Company” means the Company or any subsidiary or other
affiliate of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.
     “Performance Share” means a performance share awarded under Section 6 of
the Plan.

3



--------------------------------------------------------------------------------



 



     “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Act, as supplemented by Section 13(d)(3) of the Act; provided, however, that
Person shall not include: (i) the Company, any subsidiary of the Company or any
other Person controlled by the Company, (ii) any trustee or other fiduciary
holding securities under any employee benefit plan of the Company or of any
subsidiary of the Company, or (iii) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of securities of the Company.
     “Plan” means The Hartford 1995 Incentive Stock Plan, as the same may be
amended, administered or interpreted from time to time.
     “Plan Year” means the calendar year.
     “Retirement” means eligibility to receive immediate retirement benefits
under a Participating Company pension plan.
     “Restricted Stock” means Stock awarded under Section 7 of the Plan subject
to such restrictions as the Committee deems appropriate or desirable.
     “Right” means a stock appreciation right awarded in connection with an
Option under Section 5 of the Plan.
     “Stock” means the common stock ($.01 par value) of The Hartford.
     “Total Disability” means the complete and permanent inability of a Key
Employee to perform all of his or her duties under the terms of his or her
employment with any Participating Company, as determined by the Committee upon
the basis of such evidence, including independent medical reports and data, as
the Committee deems appropriate or necessary.
     “Transferee” means any person or entity to whom or to which a non-qualified
stock option has been transferred and assigned in accordance with Section 5(h)
of the Plan.
3. SHARES SUBJECT TO THE PLAN
     The aggregate number of shares of Stock which may be awarded under the Plan
shall be subject to a maximum limit applicable to all Awards for the duration of
the Plan (the “Maximum Limit”), and an annual limit applicable to all Awards for
any Plan Year (the “Annual Limit”). The Maximum Limit shall be fifteen percent
(15%) of the total of the issued and outstanding shares of Stock and treasury
Stock as reported in the Annual Report on Form 10-K of the Company for the
fiscal year ended December 31, 1997 (35,906,158 shares), such issued and
outstanding shares having been adjusted for the two-for-one stock split on the
Stock that occurred effective July 15, 1998. The Annual Limit shall be
1.65 percent (1.65%) of the total of the issued and outstanding shares of

4



--------------------------------------------------------------------------------



 



the Stock and treasury Stock as reported in the Annual Report on Form 10K of the
Company for the fiscal year ending immediately prior to any Plan Year (the
“Reported Shares”). Any unused portion of the Annual Limit for any Plan Year
shall be carried forward and be made available for awards in succeeding Plan
Years.
     In addition to the foregoing, in no event shall more than ten million
(10,000,000) shares of Stock be cumulatively available for Awards of Incentive
Stock Options under the Plan, and provided further, that no more than 20 percent
(20%) of the total number of shares on a cumulative basis shall be available for
Restricted Stock and Performance Share Awards. For any Plan Year, no individual
employee may receive an Award of Options for more than the lesser of (i) ten
percent (10%) of one and a half percent (1.5%) (i.e., .15%) of the Reported
Shares and (ii) 1,000,000 shares; except that, for the Plan Year that follows
the Distribution Date, each individual employee may receive in addition to the
foregoing limit that number of stock options equal to the lesser of
(x) 1,050,000 and (y) the number of substitute stock options required to replace
ITT Corporation stock options surrendered by such employee in connection with
the spin-off by ITT Corporation of the shares of The Hartford to ITT Corporation
shareholders.
     Subject to the above limitations, shares of Stock to be issued under the
Plan may be made available from the authorized but unissued shares, or shares
held by the Company in treasury or from shares purchased in the open market.
     For the purpose of computing the total number of shares of Stock available
for Awards under the Plan, there shall be counted against the foregoing
limitations the number of shares of Stock subject to issuance upon exercise or
settlement of Awards and the number of shares of Stock which equal the value of
performance share Awards, in each case determined as at the dates on which such
Awards are granted. If any Awards under the Plan are forfeited, terminated,
expire unexercised, are settled in cash in lieu of Stock or are exchanged for
other Awards, the shares of Stock which were theretofore subject to such Awards
shall again be available for Awards under the Plan to the extent of such
forfeiture, termination, expiration, cash settlement or exchange of such Awards.
Further, any shares that are exchanged (either actually or constructively) by
optionees as full or partial payment to the Company of the purchase price of
shares being acquired through the exercise of a stock option granted under the
Plan may be available for subsequent Awards.
4. GRANT OF AWARDS AND AWARD DOCUMENTS
     (a) Subject to the provisions of the Plan, the Committee shall:
(i) determine and designate from time to time those Key Employees or groups of
Key Employees to whom Awards are to be granted, and those Directors to whom
Options and Rights may be granted; (ii) determine the form or forms of Award to
be granted to any Key Employee and any Director; (iii) determine the amount or
number of shares of Stock subject to each Award; and (iv) determine the terms
and conditions of each Award.
     (b) Each Award granted under the Plan shall be evidenced by a written Award

5



--------------------------------------------------------------------------------



 



Agreement. Such agreement shall be subject to and incorporate the express terms
and conditions, if any, required under the Plan or required by the Committee.
5. STOCK OPTIONS AND RIGHTS
     (a) With respect to Options and Rights, the Committee shall: (i) authorize
the granting of Incentive Stock Options, non-qualified stock options, or a
combination of Incentive Stock Options and non-qualified stock options;
(ii) authorize the granting of Rights which may be granted in connection with
all or part of any Option granted under this Plan, either concurrently with the
grant of the Option or at any time thereafter during the term of the Option;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.
     (b) Any option issued hereunder which is intended to qualify as an
Incentive Stock Option shall be subject to such limitations or requirements as
may be necessary for the purposes of Section 422 of the Code or any regulations
and rulings thereunder to the extent and in such form as determined by the
Committee in its discretion.
     (c) The exercise period for a non-qualified stock option and any related
Right shall not exceed ten years and two days from the date of grant, and the
exercise period for an Incentive Stock Option and any related Right shall not
exceed ten years from the date of grant.
     (d) The Option price per share shall be determined by the Committee at the
time any Option is granted and shall be not less than the Fair Market Value of
one share of Stock on the date the Option is granted.
     (e) No part of any Option or Right may be exercised until the Key Employee
who has been granted the Award shall have remained in the employ of a
Participating Company for such period after the date of grant as the Committee
may specify, if any, and the Committee may further require exercisability in
installments.
     (f) Except as provided in Section 9, the purchase price of the shares as to
which an Option shall be exercised shall be paid to the Company at the time of
exercise either in cash or Stock already owned by the optionee having a total
Fair Market Value equal to the purchase price, or a combination of cash and
Stock having a total fair market value, as so determined, equal to the purchase
price. The Committee shall determine acceptable methods for tendering Stock as
payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock to exercise an Option as it deems appropriate.
     (g) In case of a Key Employee’s termination of employment, the following
provisions shall apply:
          (A) If a Key Employee who has been granted an Option shall die

6



--------------------------------------------------------------------------------



 



before such Option has expired, his or her Option may be exercised in full by:
(i) the person or persons to whom the Key Employee’s rights under the Option
pass by will, or if no such person has such right, by his or her executors or
administrators; (ii) his or her Transferee(s) (with respect to non-qualified
stock options); or (iii) his or her Beneficiary designated pursuant to
Section 10, at any time, or from time to time, within five years after the date
of the Key Employee’s death or within such other period, and subject to such
terms and conditions as the Committee may specify, but not later than the
expiration date specified in Section 5(c) above.
          (B) If the Key Employee’s employment by any Participating Company
terminates because of his or her Retirement or Total Disability, he or she may
exercise his or her Options in full at any time, or from time to time, within
five years after the date of the termination of his or her employment, or within
such other period, and subject to such terms and conditions as the Committee may
specify, but not later than the expiration date specified in Section 5(c) above.
Any such Options not fully exercisable immediately prior to such optionee’s
retirement shall become fully exercisable upon such retirement unless the
Committee, in its sole discretion, shall otherwise determine.
          (C) If the Key Employee shall be terminated for cause as determined by
the Committee, all of such Key Employee’s Options or Rights shall be canceled
without further action by the Key Employee, the Committee or the Company
coincident with the effective date of such termination.
          (D) Except as provided in Section 9, if a Key Employee’s employment
terminates for any other reason (including a voluntary resignation), he or she
may exercise his or her Options, to the extent that he or she shall have been
entitled to do so at the date of the termination of his or her employment, at
any time, or from time to time, within four months after the date of the
termination of his or her employment, or within such other period, and subject
to such terms and conditions, as the Committee may specify, but not later than
the expiration date specified in Section 5(c) above; provided however that, in
the case of a voluntary resignation, in no event shall the Key Employee’s period
to exercise his or her Options extend beyond the later of the 15th day of the
third month following the Key Employee’s date of termination of employment or
December 31 of the calendar year in which such Key Employee’s date of
termination occurs unless such a later date would not, in accordance with
guidance issued by the Internal Revenue Service, cause the Plan to be subject to
the provisions of Section 409A of the Internal Revenue Code.
     (h) Except as provided in this Section 5(h), no Option or Right granted
under the Plan shall be transferable other than by will or by the laws of
descent and distribution. During the lifetime of the optionee, an Option or
Right shall be exercisable only by the Key Employee or Director, to whom the
Option or Right is granted (or his or her estate or designated Beneficiary).
Notwithstanding the foregoing, all or a portion of a non-qualified stock option
may be transferred and assigned by such persons designated by the Committee, to
such persons designated by the Committee, and upon such terms and conditions as
the Committee may from time to time authorize and determine in its sole
discretion.

7



--------------------------------------------------------------------------------



 



     (i) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation, termination due to
death, disability or retirement, such Director may exercise any Option or Right
granted to him or her only to the extent determined by the Committee as set
forth in such Director’s Award Agreement and/or any administrative rules or
other terms and conditions adopted by the Committee from time to time applicable
to such Option or Right granted to such Director.
     (j) With respect to an Incentive Stock Option, the Committee shall specify
such terms and provisions as the Committee may determine to be necessary or
desirable in order to qualify such Option as an “incentive stock option” within
the meaning of Section 422 of the Code.
     (k) With respect to the exercisability and settlement of Rights:
          (i) Upon exercise of a Right, a Key Employee or Director shall be
entitled, subject to such terms and conditions the Committee may specify, to
receive upon exercise thereof all or a portion of the excess of (A) the Fair
Market Value of a specified number of shares of Stock at the time of exercise,
as determined by the Committee, over (B) a specified amount which shall not,
subject to Section 5(d), be less than the Fair Market Value of such specified
number of shares of Stock at the time the Right is granted. Upon exercise of a
Right, payment of such excess shall be made as the Committee shall specify in
cash, the issuance or transfer to the Key Employee or Director of whole shares
of Stock with a Fair Market Value at such time equal to any excess, or a
combination of cash and shares of Stock with a combined Fair Market Value at
such time equal to any such excess, all as determined by the Committee. The
Company will not issue a fractional share of Stock and, if a fractional share
would otherwise be issuable, the Company shall pay cash equal to the Fair Market
Value of the fractional share of Stock at such time.
          (ii) In the event of the exercise of such Right, the Company’s
obligation in respect of any related Option or such portion thereof will be
discharged by payment of the Right so exercised.
6. PERFORMANCE SHARES
     (a) Subject to the provisions of the Plan, the Committee shall:
(i) determine and designate from time to time those Key Employees or groups of
Key Employees to whom Awards of Performance Shares are to be made,
(ii) determine the Performance Period (the “Performance Period”) and Performance
Objectives (the “Performance Objectives”) applicable to such Awards,
(iii) determine the form of settlement of a Performance Share, and
(iv) generally determine the terms and conditions of each such Award. At any
date, each Performance Share shall have a value equal to the Fair Market Value
of a share of Stock at such date; provided that the Committee may limit the
aggregate amount payable upon the settlement of any Award. The maximum award for
any individual employee in any given year shall be 200,000 Performance Shares.

8



--------------------------------------------------------------------------------



 



     (b) The Committee shall determine a Performance Period of not less than two
nor more than five years. Performance Periods may overlap and Key Employees may
participate simultaneously with respect to Performance Shares for which
different Performance Periods are prescribed.
     (c) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon one or more
of the following objective criteria, as the Committee deems appropriate, which
may be (i) determined solely by reference to the performance of the Company, any
subsidiary or affiliate of the Company or any division or unit of any of the
foregoing, or (ii) based on comparative performance of any one or more of the
following relative to other entities: (A) earnings per share, (B) return on
equity, (C) cash flow, (D) return on total capital, (E) return on assets,
(F) economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income, (P)
productivity improvements, or (Q) a Key Employee’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria such
as growth and profitability, customer satisfaction, leadership effectiveness,
business development, negotiating transactions and sales or developing long term
business goals. If during the course of a Performance Period there shall occur
significant events which the Committee expects to have a substantial effect on
the applicable Performance Objectives during such period, the Committee may
revise such Performance Objectives.
     (d) At the beginning of a Performance Period, the Committee shall determine
for each Key Employee or group of Key Employees the number of Performance Shares
or the percentage of Performance Shares which shall be paid to the Key Employee
or member of the group of Key Employees if the applicable Performance Objectives
are met in whole or in part.
     (e) If a Key Employee terminates service with all Participating Companies
during a Performance Period because of death, Total Disability, Retirement, or
under other circumstances where the Committee in its sole discretion finds that
a waiver would be in the best interests of the Company; that Key Employee may,
as determined by the Committee, be entitled to payment in settlement of such
Performance Shares at the end of the Performance Period based upon the extent to
which the Performance Objectives were satisfied at the end of such period and
prorated for the portion of the Performance Period during which the Key Employee
was employed by any Participating Company; provided, however, the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable. If a Key Employee terminates service with all Participating Companies
during a Performance Period for any other reason, then such Key Employee shall
not be entitled to any Award with respect to that Performance Period unless the
Committee shall otherwise determine.

9



--------------------------------------------------------------------------------



 



     (f) Each Award of a Performance Share shall be paid in whole shares of
Stock, or cash, or a combination of Stock and cash either as a lump sum payment
or in annual installments, all as the Committee shall determine, with payment to
commence as soon as practicable after the end of the relevant Performance
Period.
7. RESTRICTED STOCK
     (a) Except as provided in Section 9, Restricted Stock shall be subject to a
restriction period (after which restrictions will lapse) which shall mean a
period commencing on the date the Award is granted and ending on such date as
the Committee shall determine (the “Restriction Period”). The Committee may
provide for the lapse of restrictions in installments where deemed appropriate
and it may also require the achievement of predetermined performance objectives
in order for such shares to vest.
     (b) Except when the Committee determines otherwise pursuant to
Section 7(d), if a Key Employee terminates employment with all Participating
Companies for any reason before the expiration of the Restriction Period, all
shares of Restricted Stock still subject to restriction shall be forfeited by
the Key Employee and shall be reacquired by the Company.
     (c) Except as otherwise provided in this Section 7, no shares of Restricted
Stock received by a Key Employee shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.
     (d) In cases of death, Total Disability or Retirement or in cases of
special circumstances, the Committee may, in its sole discretion when it finds
that a waiver would be in the best interests of the Company, elect to waive any
or all remaining restrictions with respect to such Key Employee’s Restricted
Stock.
     (e) The Committee may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan may be held in custody by a bank or other institution, or that the Company
may itself hold such shares in custody until the Restriction Period expires or
until restrictions thereon otherwise lapse, and may require, as a condition of
any Award of Restricted Stock that the Key Employee shall have delivered a stock
power endorsed in blank relating to the Restricted Stock.
     (f) Nothing in this Section 7 shall preclude a Key Employee from exchanging
any shares of Restricted Stock subject to the restrictions contained herein for
any other shares of Stock that are similarly restricted.
     (g) Subject to Section 7(e) and Section 8, each Key Employee entitled to
receive Restricted Stock under the Plan shall be issued a certificate for the
shares of Stock. Such certificate shall be registered in the name of the Key
Employee, and shall bear an appropriate legend reciting the terms, conditions
and restrictions, if any,

10



--------------------------------------------------------------------------------



 



applicable to such Award and shall be subject to appropriate stop-transfer
orders.
8. CERTIFICATES FOR AWARDS OF STOCK
     (a) The Company shall not be required to issue or deliver any certificates
for shares of Stock prior to (i) the listing of such shares on any stock
exchange on which the Stock may then be listed and (ii) the completion of any
registration or qualification of such shares under any federal or state law, or
any ruling or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.
     (b) All certificates for shares of Stock delivered under the Plan shall
also be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. In making such
determination, the Committee may rely upon an opinion of counsel for the
Company.
     (c) Except for the restrictions on Restricted Stock under Section 7, each
Key Employee who receives Stock in settlement of an Award of Stock, shall have
all of the rights of a shareholder with respect to such shares, including the
right to vote the shares and receive dividends and other distributions. No Key
Employee awarded an Option, a Right or Performance Share, and no Director
awarded an Option or Right, shall have any right as a shareholder with respect
to any shares covered by his or her Option, Right or Performance Share prior to
the date of issuance to him or her of a certificate or certificates for such
shares.
9. CHANGE OF CONTROL
     (a) For purposes of this Plan, a Change of Control shall occur if:
          (i) a report on Schedule 13D shall be filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Act disclosing that any
Person, other than the Company or a subsidiary of the Company or any employee
benefit plan sponsored by the Company or a subsidiary of the Company is the
Beneficial Owner of twenty percent or more of the outstanding stock of the
Company entitled to vote in the election of directors of the Company;
          (ii) any Person other than the Company or a subsidiary of the Company
or any employee benefit plan sponsored by the Company or a subsidiary of the
Company shall purchase shares pursuant to a tender offer or exchange offer to
acquire any stock of the Company (or securities convertible into stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the Person in question

11



--------------------------------------------------------------------------------



 



is the Beneficial Owner of fifteen percent or more of the outstanding stock of
the Company entitled to vote in the election of directors of the Company
(calculated as provided in paragraph (d) of Rule 13d-3 under the Act in the case
of rights to acquire stock);
          (iii) the stockholders of the Company shall approve (A) any
consolidation or merger in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company entitled to vote
in the election of directors of the Company would be converted into cash,
securities or other property, other than a consolidation or merger of the
Company in which holders of such stock of the Company immediately prior to the
consolidation or merger have the same proportionate ownership of common stock of
the surviving corporation entitled to vote in the election of directors
immediately after the consolidation or merger as immediately before, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company; or
          (iv) within any 12 month period, the persons who were directors of the
Company immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, provided that any director who was not a director at the beginning of
such period shall be deemed to be an Incumbent Director if such director (A) was
elected to the Board by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually or by prior operation of this clause (iv), and (B) was not
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in the immediately preceding paragraph (iii).
     (b) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:
          (i) Each Option and related Right outstanding on the date such Change
of Control occurs, and which is not then fully vested and exercisable, shall
immediately vest and become exercisable to the full extent of the original grant
for the remainder of its term.
          (ii) The surviving or resulting corporation may, in its discretion,
provide for the assumption or replacement of each outstanding Option and related
Right granted under the Plan on terms which are no less favorable to the
optionee than those applicable to the Options and Rights immediately prior to
the Change of Control.
          (iii) The restrictions applicable to shares of Restricted Stock held
by Key Employees pursuant to Section 7 shall lapse upon the occurrence of a
Change of Control, and such Key Employees shall receive immediately unrestricted
certificates for all of such shares.

12



--------------------------------------------------------------------------------



 



          (iv) If a Change of Control occurs during the course of a Performance
Period or any Restriction Period applicable to an Award of Performance Shares
pursuant to Section 6, then a Key Employee shall be deemed to have satisfied the
Performance Objectives effective on the date of such occurrence.
          (v) Notwithstanding any provision in this Plan to the contrary, in the
event of a Change of Control the Committee may, in its discretion, provide any
of the following either absolutely or subject to the election of such Key
Employees:
a. Each Option and related Right shall be surrendered or exercised for an
immediate lump sum cash amount equal to the excess of the Formula Price over the
exercise price;
b. Each Award of Restricted Stock and Award of Performance Shares shall be
exchanged for an immediate lump sum cash amount equal to the number of
outstanding units or shares awarded to such Key Employee multiplied by the
Formula Price.
          (vi) For purposes of this Section 9(b), “Formula Price” means the
highest of: (A) the highest composite daily closing price of the Stock during
the period beginning on the 60th calendar day prior to the Change of Control and
ending on the date of such Change of Control, (B) the highest gross price paid
for the Stock during the same period of time, as reported in a report on
Schedule 13D filed with the Securities and Exchange Commission, or (C) the
highest gross price paid or to be paid for a share of Stock (whether by way of
exchange, conversion, distribution upon merger, liquidation or otherwise) in any
of the transactions set forth in this Section as constituting a Change of
Control; provided that in the case of the exercise of any such Right related to
an Incentive Stock Option, “Formula Price” shall mean the Fair Market Value of
the Stock at the time of such exercise.
     (c) In the event of a Change of Control, no amendment, suspension or
termination of the Plan thereafter shall impair or reduce the rights of any
person with respect to any award made under the Plan.
10. BENEFICIARY
     (a) Each Key Employee, Director and/or his or her Transferee may file with
the Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective

13



--------------------------------------------------------------------------------



 



as of a date prior to such receipt.
     (b) If no such Beneficiary designation is in effect at the time of a Key
Employee’s, Director’s or Transferee’s death, as the case may be, or if no
designated Beneficiary survives the Key Employee, Director or Transferee or if
such designation conflicts with law, the Key Employee’s, Director’s or
Transferee’s estate, as the case may be, shall be entitled to receive the Award,
if any, payable under the Plan upon his or her death. If the Committee is in
doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefore.
11. ADMINISTRATION OF THE PLAN
     (a) Each member of the Committee shall be both a member of the Board and
both a “non-employee director” within the meaning of Rule 16b-3 under the Act or
successor rule or regulation and an “outside director” for purposes of Section
162(m) of the Internal Revenue Code.
     (b) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
     (c) The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part thereof, and its
interpretations and constructions thereof and actions taken thereunder shall be,
except as otherwise determined by the Board, final, conclusive and binding on
all persons for all purposes.
     (d) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees, whether or not such Key
Employees are similarly situated.
     (e) The Committee may, in its sole discretion, delegate such of its powers
as it deems appropriate to the chief executive officer or other members of
senior management, except that Awards to executive officers shall be made solely
by the Committee or the Board of Directors.
     (f) If a Change of Control has not occurred and if the Committee determines
that a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period has not been completed or terminate
any Award of Restricted Stock for which the Restriction Period has not lapsed.

14



--------------------------------------------------------------------------------



 



12. AMENDMENT, EXTENSION OR TERMINATION
  The Board may, at any time, amend or terminate the Plan and, specifically, may
make such modifications to the Plan as it deems necessary to avoid the
application of Section 162(m) of the Code and the Treasury regulations issued
thereunder. However, no amendment applicable to Incentive Stock Options shall,
without approval by a majority of the Company’s stockholders, (a) alter the
group of persons eligible to participate in the Plan, or (b) except as provided
in Section 13 increase the maximum number of shares of Stock which are available
for Awards under the Plan. If a Change of Control has occurred, no amendment or
termination shall impair the rights of any person with respect to a prior Award.
13. ADJUSTMENTS IN EVENT OF CHANGE IN COMMON STOCK
  In the event of any reorganization, merger, recapitalization, consolidation,
liquidation, stock dividend, stock split, reclassification, combination of
shares, rights offering, split-up or extraordinary dividend (including a
spin-off) or divestiture, or any other change in the corporate structure or
shares, the Committee may make such adjustment in the Stock subject to Awards,
including Stock subject to purchase by an Option, or the terms, conditions or
restrictions on Stock or Awards, including the price payable upon the exercise
of such Option and the number of shares subject to restricted stock awards, as
the Committee deems equitable.
14. SUBSTITUTE AWARDS
     The Committee shall be authorized to issue substitute The Hartford stock
options and related rights to those key employees of Participating Companies who
surrender options to acquire stock in ITT Corporation. The Committee may make a
determination as to the exercise price and number of such substitute options as
it may determine in order to preserve the economic value of the surrendered ITT
options and related rights in the aggregate amount not to exceed 16,000,000
shares. Subject to this limitation, shares of The Hartford Common Stock to be
issued upon the exercise of substitute stock options may be made available from
authorized but unissued shares or from treasury or shares held by The Hartford
in shares purchased in the open market.
     The maximum number of substitute The Hartford stock options and related
rights that may be granted to an individual employee is 1,050,000 or such lower
number as may be necessary to preserve the economic value of the surrendered ITT
options and related rights by any such individual employee.
     The terms and conditions of each substitute stock award, including, without
limitation, the expiration date of the option, the time or times when, and the
manner in which, each substitute option shall be exercisable, the duration of
the exercise period, the method of exercise, settlement and payment, and the
rules in the event of termination, shall be the same as those of the surrendered
ITT award.

15



--------------------------------------------------------------------------------



 



     The Committee shall also be authorized to issue substitute grants of The
Hartford Restricted Stock to replace shares of ITT restricted stock surrendered
by employees of Participating Companies. Such substitute shares shall be subject
to the same terms and conditions as the surrendered shares of ITT restricted
stock, including, without limitation, the restriction period of such ITT shares.
15. MISCELLANEOUS
     (a) Except as provided in Section 9, nothing in this Plan or any Award
granted hereunder shall confer upon any employee any right to continue in the
employ of any Participating Company or interfere in any way with the right of
any Participating Company to terminate his or her employment at any time. No
Award payable under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any employee benefit plan or other
arrangement of any Participating Company for the benefit of its employees unless
the Company shall determine otherwise. No Key Employee shall have any claim to
an Award until it is actually granted under the Plan. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
provided in Section 7(e) with respect to Restricted Stock.
     (b) The Committee may cause to be made, as a condition precedent to the
payment of any Award, or otherwise, appropriate arrangements with the Key
Employee or his or her Beneficiary, for the withholding of any federal, state,
local or foreign taxes.
     (c) The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required.
     (d) The terms of the Plan shall be binding upon the Company and its
successors and assigns.
     (e) Captions preceding the sections hereof are inserted solely as a matter
of convenience and in no way define or limit the scope or intent of any
provision hereof.
16. EFFECTIVE DATE, TERM OF PLAN AND SHAREHOLDER APPROVAL
     The effective date of the Plan shall be December 19, 1995. No Award shall
be granted under this Plan after the Plan’s termination date. The Plan’s
termination date shall be the earlier of: (a) December 31, 2005, or (b) the date
on which the Maximum Limit is reached; provided, however, that the Plan will
continue in effect for existing Awards as long as any such Award is outstanding.

16